DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species-I (Claims 1-4 and 14-17) in the reply filed on 3/17/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGpub: 2013/0001563 A1), herein after Park, in view Park.
Regarding claim 1, Park teaches a transparent display device, comprising: a substrate in which a sub-pixel (area 4) having an organic light emitting diode and an auxiliary sub-pixel adjacent to the sub-pixel and having an auxiliary organic light emitting diode are disposed (area 2), wherein the organic light emitting diode includes a 
Park does not explicitly teach transparent conductive layer is extended and provided 
However, Park  teaches in different embodiment transparent conductive layer (53) is extended and provided (FIG. 12B) .
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Park’s transparent display device with transparent conductive layer from another embodiment of  Park  so that the device thereby increasing corrosion resistance of the pad electrode PAD and the reliability of the organic light-emitting display device can be improved.
Regarding claim 2, Park teaches the transparent display device according to claim 1, wherein the organic light emitting diode and the auxiliary organic light emitting diode share an organic emission layer located on the 1-1 electrode and the 1-2 electrode and a second electrode located on the organic emission layer (Paragraph [0040]-[0053]. Pixel electrode 43 forms the pixel and subpixel area in emission region and other regions).
Regarding claim 3, Park teaches the transparent display device according to claim 2, wherein the sub-pixel includes a circuit unit including at least one transistor (TFT), and wherein the circuit unit is electrically connected to the organic light emitting 
Regarding claim 4, Park teaches the transparent display device according to claim 3, wherein the substrate (10) is defined into a first area (area 2) where the sub-pixel is placed (43 is the pixel electrode which define subpixels) and a second area (area 4) where the auxiliary sub- pixel is placed, and wherein the second area emits light while the transparent display device is driven and transmits external light while the transparent display device is not driven (Paragraph [0066]-[0068]).
Regarding claim 14, Park teaches the transparent display device according to claim 1, further comprising a bank layer between the sub-pixel and the auxiliary sub-pixel.
Regarding claim 15, Park teaches a transparent display device having a sub-pixel and an auxiliary sub-pixel adjacent to each other, comprising: an organic light emitting diode (ELED as in FIG. 2) disposed in the sub-pixel (43 defines pixel and subpixel) and including a first-main electrode that has a transparent conductive layer and a reflective layer; and an auxiliary organic light emitting diode disposed in the auxiliary sub-pixel, and including a portion of the transparent conductive layer extended from the first main electrode that constitutes a first-auxiliary electrode, an organic emission layer located on the first-main electrode (Area 4) and the first-auxiliary electrode and shared by the organic light emitting diode and the auxiliary organic light emitting diode (Paragraph [0040]-[0053], FIG.3-11); and a second electrode  (43 is extended in area 2, 4 and area 5) disposed on the organic emission layer.
Park does not explicitly teach transparent conductive layer is extended and provided .
However, Park  teaches in different embodiment transparent conductive layer (53) is extended and provided (FIG. 12B) .
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Park’s transparent display device with transparent conductive layer from another embodiment of  Park  so that the device thereby increasing corrosion resistance of the pad electrode PAD and the reliability of the organic light-emitting display device can be improved.
Regarding claim 16, Park teaches the transparent display device according to claim 15, wherein the sub-pixel includes a circuit unit including at least one transistor (TFT marked in FIG. 2), and wherein the circuit unit is electrically connected to the organic light emitting diode (as in FIG. 2) and the auxiliary organic light emitting diode.
Regarding claim 17, Park teaches the transparent display device according to claim 16, wherein the substrate (10) is defined into a first area (area 2) where the sub-pixel is placed (43 is the pixel electrode which define subpixels) and a second area (area 4) where the auxiliary sub- pixel is placed, and wherein the second area emits light while the transparent display device is driven and transmits external light while the transparent display device is not driven (Paragraph [0066]-[0068]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828